Citation Nr: 1738084	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from October 1961 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for PTSD/Depression has been recharacterized as a claim of service connection for an acquired psychiatric disorder, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the February 2015 substantive appeal (via VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge; however, in written correspondence dated May 2016, the Veteran's representative withdrew the hearing request on behalf of the Veteran.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus.

2.  The Veteran's work as a supply operations officer placed him near the flight line and created a high risk of hazardous noise exposure from aircraft engines; military noise exposure is conceded.

3.  Resolving reasonable doubt in favor of the Veteran, his bilateral sensorineural hearing loss and tinnitus are related to his military noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.       §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  For the reasons that follow, the Board finds that service connection is warranted for both disabilities.  

A February 2012 VA examination report shows that the Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus.  The auditory findings obtained from objective testing during the examinations satisfy the requirements of 38 C.F.R. § 3.385; the Veteran's bilateral hearing loss is considered a disability for VA purposes.

The Veteran asserts that his current bilateral hearing loss is the result of military noise exposure incurred during performance of his job.  He reported that he worked along the flight line and was routinely exposed to aircraft engines for many hours at a time.  In a letter dated October 2011, he described his job as follows: "[Me] and my men were located on the flight line, in the Field Maintenance Building.  We processed parts from aircraft that were DIFM, or Due In From Maintenance.  Essentially these were aircraft parts that had been repaired in Field Maintenance that were not expendable, parts that were vital to aircraft and that were to be sent back into Base Supply to be used again, as needed."  His military personnel records show a military occupational specialty (MOS) of Supply Operations Officer.  This MOS is not considered to have a high probability of hazardous noise exposure, see VA Adjudication Procedure Manual M21-1, III.iv.4.B.4.e; however, the Veteran's assertions regarding working near the flight line do weigh in his favor.  The Veteran is competent to describe the nature of his job during service, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and the Board finds his statements credible.  See January 2015 Statement of the Case (RO acknowledged exposure to high risk noise during military service from duty near the flight line); see also February 2012 VA examination report (examiner acknowledged that the Veteran was likely exposed to high risk noise during military service).  Accordingly, military noise exposure is conceded for the purposes of establishing an in-service incurrence.  38 C.F.R. § 3.102.

The Veteran underwent a VA audiological examination in February 2012.  As noted above, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the hearing loss was less likely than not related to service.  The examiner reasoned that, although the Veteran was likely exposed to high risk noise, his entrance and separation examinations had normal auditory thresholds and there was not a significant decrease in thresholds during service.  Additionally, the examiner noted that the Veteran did not report any hearing problems during his separation examination whereas he did claim other medical conditions.  With regard to tinnitus, the examiner opined that it was less likely than not related to service.  The examiner considered the Veteran's assertion of onset during service, but reasoned that there was no evidence of acoustic trauma during service, it was not noted on separation examination or reported by the Veteran during that examination, and there was, generally, no audiological evidence supporting the assertion.

The Veteran underwent a private audiological examination in July 2013.  The examiner did not review the entire claims file; however, it was noted that the Veteran's service records and prior audiological evaluations were reviewed.  The Veteran reported that his hearing loss and tinnitus had their onset during service.  He reported exposure to hazardous noise levels from aircraft engines from working on the flight line.  The examiner noted that entrance and separation examinations showed a threshold fluctuation while serving, indicating at least a temporary threshold shift during service.  The examiner opined that the Veteran's hearing loss and tinnitus were more likely than not related to his military noise exposure.  The examiner explained that the opinion was based on case history, configuration of hearing loss, and onset of tinnitus.  

Based on consideration of all of the evidence of record, the Board finds that there is a nexus between the Veteran's bilateral hearing loss and tinnitus and his military noise exposure.  In reaching this conclusion, the Board finds the Veteran's statements regarding onset during service to be competent and credible insofar as they relate that he recognized a decrease in hearing acuity and ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is competent to establish features or symptoms of injury or illness); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (discussing the competency of lay evidence in the context of the disease tinnitus).  Additionally, the Board finds the linkage opinions provided by the VA examiner and the private audiologist to be of equal weight.  The VA examiner's opinion was essentially based on a finding of no objective evidence of hearing loss on separation examination and no contemporaneous reports from the Veteran of hearing loss or tinnitus.  The private audiologist's opinion was a bit unclear; however, when the examination report is read as a whole, it is apparent that the audiologist considered that the Veteran was likely exposed to hazardous noise during service and placed greater weight on the Veteran's assertions versus the objective test results during service.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Both opinions were rendered by qualified medical professionals and are plausible and consistent with the record; their conclusions merely differ in their own individual weighing of the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 204 (2008) ("Both VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses.").  Resolving all reasonable doubt in favor of the Veteran, the Board finds that his hearing loss and tinnitus are related to his military noise exposure.

In summary, the Board finds that the Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus and that both disabilities are related to his in-service noise exposure.  Accordingly, service connection for bilateral sensorineural hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

Further development of the claim of service connection for an acquired psychiatric disorder is required.  

An October 2011 letter from the Veteran's former private psychiatrist (Dr. P.) indicates that the Veteran receives disability benefits from the Social Security Administration (SSA) and that the award of these benefits may have related to his psychiatric problems.  In a January 2000 VA treatment record, Dr. P. noted that the Veteran was awarded SSA disability benefits for 'depression, chronic, treatment resistant.'  Accordingly, there may be SSA records that are relevant to the Veteran's claim.  Remand is required so that all related SSA records may be obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

The record also indicates that there are outstanding private treatment records.  In the October 2011 letter, Dr. P. indicates that he treated the Veteran at Kansas University Medical Center from December 1992 to June 1994.  Dr. P. also reported that he referred the Veteran to the Mental Health Clinic at the Kansas City Veterans Affairs Medical Center (VAMC) after he retired from practice in May 1999.  An October 2011 letter from M.F. indicates that the Veteran was treated by Community Addictions Programs of Kansas City, Inc. in 1998.  The file contains scant psychiatry records from the Kansas City VAMC from May 2000 to December 2011, and does not contain Dr. P.'s records from December 1992 to June 1994 or from the Kansas University Medical Center.

On remand, the AOJ should attempt to obtain any additional relevant treatment records available from the Kansas City VAMC which are dated from May 1999 to the present.  Also, the Veteran should be asked to identify all sources of non-VA psychiatric treatment and provide, or authorize VA to obtain, all non-duplicative private treatment records; this should include the records from Kansas University Medical Center and Community Additions Programs of Kansas City, Inc.  38 C.F.R. § 3.159(c)(1).

Accordingly, this issue is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional relevant treatment records available from the Kansas City VAMC dated from May 1999 to the present.

2.  Contact the Veteran and ask him to identify all sources of non-VA psychiatric treatment.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  This should include records from Kansas University Medical Center from December 1992 to June 1994 and records from Community Additions Programs of Kansas City, Inc. from approximately 1998.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain from the SSA all records relating to the Veteran's claim for disability benefits.  All efforts made to obtain these records must be documented.

4.  If any new records aid in substantiating the Veteran's alleged stressors, complete additional development as may be required, to include scheduling the Veteran for a VA psychiatric examination.

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


